Exhibit 10.11.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER

 

This Amendment No. 1 to Credit Agreement and Waiver (this “Agreement”) dated as
of January 24, 2006 is made by and among WALTER INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States (“Bank of
America”), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement (as defined below)) (in such capacity, the
“Administrative Agent”), and each of the Lenders signatory hereto, and each of
the Guarantors (as defined in the Credit Agreement) signatory hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of October 3, 2005 (as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”; the
capitalized terms used in this Agreement not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrower a term loan facility and a
revolving credit facility, including a letter of credit facility and a swing
line facility; and

 

WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to which it
has guaranteed certain or all of the obligations of the Borrower under the
Credit Agreement and the other Loan Documents; and

 

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it intends to effect an initial public offering of Equity Interests in New
Holdco (the “IPO”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain terms of the Credit Agreement, which the
Administrative Agent and the Lenders party hereto are willing to do on the terms
and conditions contained in this Agreement; and

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree waive a portion of a mandatory prepayment otherwise required by
the terms of the Credit Agreement, which the Administrative Agent and the
Lenders party hereto are willing to do on the terms and conditions contained in
this Agreement; and

 

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             Amendments to Credit Agreement.  Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows

 

--------------------------------------------------------------------------------


 

(a)           Section 7.02(f) is hereby amended by replacing “60 days” therein
with “75 days”;

(b)           Section 8.02(r) is hereby amended so that, as amended, it shall
read as follows:

“(r) Investments by the Borrower in New Holdco (x) on the Closing Date of those
amounts necessary to consummate the Merger and the other Transactions in
accordance with the sources and uses of funds provided to the Lenders prior to
the Closing Date, and (y) following the consummation of a Permitted Securities
Transaction described in clause (b) of the definition of such term, and so long
as no Default shall have occurred and be continuing or arise therefrom, in the
form of capital contributions to New Holdco applied solely, and substantially
simultaneously with the receipt thereof by New Holdco, to the prepayment of the
Subordinated New Holdco Note.” ; and

(c)           Section 8.11(a) is hereby amended by deleting the parenthetical
phrase in line 4 thereof and substituting in lieu thereof the following: (except
that, following the consummation of a Permitted Securities Transaction described
in clause (b) of the definition of such term, the Borrower’s guaranty
obligations of the Subordinated New Holdco Note may be prepaid pursuant to
Section 8.02(r) by the Borrower).

2.             Partial Waiver of Mandatory Prepayment and Section 8.15(c). 
Subject to the terms and conditions set forth herein, the parties hereto,

(a)           agree that the Borrower shall not be required to make a prepayment
of the Outstanding Amount of the Term Loan pursuant to Section 2.06(d)(vi) of
the Credit Agreement in an amount in excess of $100,000,000 (the “Maximum
Amount”) from the Net Cash Proceeds received by New Holdco from the IPO,

(b)           hereby waive any requirement in Section 2.06(d)(vi) of the Credit
Agreement to make a prepayment in excess of the Maximum Amount, and

(c)           agree that the requirement in Section 8.15(c) regarding the
Borrower’s ownership of the Equity Interests of New Holdco shall be satisfied as
a result of the dilution of the Borrower’s percentage ownership of New Holdco
resulting from the IPO so long as the prepayment required by Section
2.06(d)(vi), as modified by clauses (a) and (b) of this Paragraph 2, is made.

3.             Partial Waiver of Section 8.04. Subject to the terms and
conditions set forth herein, the parties hereto waive any Default arising from
the dissolution of Jim Walter Computer Services, Inc., previously a Subsidiary
and a Guarantor.

4.             Effectiveness; Conditions Precedent.  The effectiveness of this
Agreement, the amendments to the Credit Agreement provided in Paragraph 1 hereof
and the waivers provided in Paragraphs 2 and 3 hereof are all subject to the
satisfaction of each the following conditions precedent:

(a)           The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

 

--------------------------------------------------------------------------------


 

(i)            counterparts of this Agreement, duly executed by the Borrower,
the Administrative Agent, each Guarantor and the Required Lenders, which
counterparts may be delivered by telefacsimile or other electronic means, but
such delivery will be promptly followed by the delivery of four (4) original
signature pages by each Person party hereto unless waived by the Administrative
Agent; and

(ii)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

(b)           All fees and expenses payable to the Administrative Agent and the
Lenders (including the reasonable fees and expenses of counsel to the
Administrative Agent) shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

5.             Consent of the Guarantors.  Each Guarantor hereby consents,
acknowledges and agrees to the amendments, the waiver and other matters set
forth herein and hereby confirms and ratifies in all respects the Guaranty to
which such Guarantor is a party  (including without limitation the continuation
of such Guarantor’s payment and performance obligations thereunder upon and
after the effectiveness of this Agreement and the amendments, waivers and
consents contemplated hereby) and the enforceability of such Guaranty against
such Guarantor in accordance with its terms.

6.             Representations and Warranties.  In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

                (a)           The representations and warranties made by the
Borrower in Article VI of the Credit Agreement and in each of the other Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date;

 

(b)           The Persons appearing as Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to a Guaranty as a Guarantor;

 

(c)           This Agreement has been duly authorized, executed and delivered by
the Borrower and Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties;

 

(d)           At the time of the dissolution of Jim Walter Computer Services,
Inc. referred to in Paragraph 3, such Person was inactive, owned no Equity
Interests in any Subsidiary and had assets with a fair market value of less than
$2,000,000, all of which were transferred to the Borrower upon the consummation
of such dissolution; and

 

 

--------------------------------------------------------------------------------


 

                (e)           After giving effect to this Agreement, no Default
or Event of Default has occurred and is continuing.

 

7.             Entire Agreement.  This Agreement, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or thereof. 
None of the terms or conditions of this Agreement may be changed, modified,
waived or canceled orally or otherwise, except in writing and in accordance with
Section 11.01 of the Credit Agreement.

8.             Full Force and Effect of Agreement.  Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.

9.             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.

10.           Governing Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed and to be performed entirely within such State,
and shall be further subject to the provisions of Sections 11.14 and 11.15 of
the Credit Agreement.

11.           Enforceability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

12.           References.  All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.

13.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 11.06 of the Credit Agreement.

[Signature pages omitted.]

 

 

--------------------------------------------------------------------------------